Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-19 are presented for examination.  Claim 20 has been canceled by the preliminary amendment filed on 03/18/2021.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 63/070,460, filed on 08/26/2020 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/03/2021. 12/14/2021, 03/24/2022, 05/31/2022, 06/313/2022 and 07/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD OF COMMISSIONING EQUIPMENT, AUTOMATED COMMISSIOINNG SYSTEM AND COMPUTER-READABLE STORAGE MEDIUM FOR A PHYSICAL SPACE”.

Claim Objections
Claim 14 is objected to because claim 14 include terms “At least on controller” should be “at least one controller” to remove capital letter in the body of claim not allowed except beginning of the claim. Applicant is requested review all claims and make appropriate correction as required.
					Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 14 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “providing a controller with computer hardware, and memory in a physical space; providing a device with a device sensor that indicates state of device” and/or “providing a space sensor in the physical space, the space sensor indicating state of the physical space” and/or “providing to the controller expected behavior of the device, device sensor, and space sensor; the controller checking that the device is exhibiting expected behavior when turned off; the controller turning the device on, and then checking that the device sensor indicates the device is exhibiting expected behavior when turned on; and the controller checking the state of the space sensor in the physical space to see if state of the physical space has changed as expected by device behavior when turned on”; examiner is not sure how and what is the providing means various elements in the space as to provided only or installed or connected to each other for particular function of the space which not clear appears to be claims are broadly directed towards generally provided and as to device with a device sensor examine is not sure what is device sensor in the device and how they are connected to the controller is not clear and as to providing to the controller expected behavior of various elements examiner is not sure what is behavior and how the behavior is measured is not too clear and the controller checking examiner is not sure how the controller is checking behavior of the device when turned off and how the behavior is measured when the device is turned off is not making sense as to how to device behavior is measured or communicated to which element or device or controller; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Applicant is requested to review all claims and make appropriate correction as required and as necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea method of commissioning equipment and sensors in a physical space, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claim 1 and the corresponding independent system claim 14 and computer-readable storage medium claim 18 recite, in part, a method of commissioning equipment and sensors in a physical space, the method comprising: providing a controller with computer hardware, and memory in a physical space; providing a device with a device sensor that indicates state of device, the device and the device sensor connected to the controller; providing a space sensor in the physical space, the space sensor indicating state of the physical space, the state of the physical space operationally able to be changed by the device, the space sensor connected to the controller; providing to the controller expected behavior of the device, device sensor, and space sensor; the controller checking that the device is exhibiting expected behavior when turned off; the controller turning the device on, and then checking that the device sensor indicates the device is exhibiting expected behavior when turned on; and the controller checking the state of the space sensor in the physical space to see if state of the physical space has changed as expected by device behavior when turned on.
This system describe the concept of Collecting information, analyzing it, and displaying certain results of the collection, analysis in Electric Power Group and Mental process for logic circuit design in Synopsys and/or Generating tasks based on rules to be completed upon the occurrence of an event in Accenture, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The method of claim 1 and the corresponding system of claim 11 and computer readable storage medium of claim 18 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.

Dependent claims 2-13, 15-17 and 19 refine the objective function of claim 1, claim 14 and claim 18 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-19 against any of the cited prior arts of the record due to the rejections to claims 1-19 and/or objection to claim(s) and specification as stated above.

Anderson et al. (US 20200288558 A1) is related to commissioning and controlling load control devices in the load control system.

Ikehara et al. (US 10512143 B1) is related to method for commissioning lighting system components using voice commands.

Ramirez et al. (US 10334758 B1) is related to the process for incrementally commissioning mechanical infrastructure in a data center.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119